OPINION
ODOM, Judge.
This is a habeas corpus application under Art. 11.07, V.A.C.C.P., wherein petitioner contends he was denied effective assistance of counsel on appeal, and seeks relief in the form of an out-of-time appeal.
Petitioner was convicted of murder in 1958 and punishment was assessed at life. On appeal petitioner was not represented by counsel, and the conviction was affirmed in McCarty v. State, 167 Tex.C.R. 164, 319 S.W.2d 338. It is uncontested that petitioner was indigent at the time. The hearing judge found petitioner was entitled to an out-of-time appeal, and we agree. See Ex parte Perez, Tex.Cr.App., 479 S.W.2d 283; Ex parte Campbell, Tex.Cr.App., 494 S.W.2d 842.
The requested relief is granted.